Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2018

                                      No. 04-18-00205-CV

                                         Trece MEUTH,
                                            Appellant

                                                v.

                                      CITY OF SEGUIN,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0546-CV-A
                           Honorable William Old, Judge Presiding


                                         ORDER
        Appellant’s reply brief is due on December 27, 2018. See TEX. R. APP. P. 38.6(c).
Before the due date, Appellant filed an unopposed first motion for an extension of time to file the
reply brief.
        Appellant’s motion is GRANTED. Appellant’s reply brief is due on January 21, 2019.
See id. R. 38.6(d).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court